Citation Nr: 1147080	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for frozen left shoulder with impingement and degenerative joint disease.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than August 3, 2006, for the award of service connection for frozen left shoulder with impingement and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO granted a higher 50 percent rating for PTSD, effective May 10, 2007, and granted service connection for frozen left shoulder with impingement and degenerative joint disease and assigned a 20 percent rating, effective August 3, 2006.  In February 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for frozen left shoulder with impingement and degenerative joint disease, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board's decision addressing the claim for a higher rating for frozen left shoulder with impingement and degenerative joint disease and the claim for an effective date earlier than August 3, 2006, for the award of service connection for the disability is set forth below. The claim for higher rating for PTSD is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required

As a final preliminary matter, the Board notes that, in various statements, the Veteran stated that he was unable to work due to his service-connected disabilities, to include a right hand disability rated as 60 percent disabling (which is not at issue in the current appeal).  The Board finds that these statements appear to raise an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  As there is no indication that this claim has yet been addressed by the RO, this matter is not properly before the Board; hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished. 

2.  The Veteran is right-handed.

3.  Since the August 3, 2006, effective date of the award of service connection, the Veteran's frozen left (minor) shoulder with impingement and degenerative joint disease has been manifested by range of motion of the left arm limited to shoulder level, but no more, with pain.

4.  At no point since the August 3, 2006, effective date of the award of service connection has the Veteran's left shoulder disability been shown to present so exceptional or unusual a disability picture as to render impractical the application of the regular schedular standards for rating the disability.

5.  On June 28, 2006, the Veteran submitted claims for service connection, resubmitted on August 3, 2006, including a claim for service connection for a left shoulder disability; there is no document associated with the claims file 
that can be construed as a pending claim for service connection for a left shoulder disability prior to June 28, 2006. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for frozen left shoulder with impingement and degenerative joint disease, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of June 26, 2008, for the award of service connection for frozen left shoulder with impingement and degenerative joint disease are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

At the outset, with respect to the claim for an earlier effective date, as will be discussed below, given the favorable disposition of the claim for an effective date prior to August 3, 2006 for the award of service connection for frozen left shoulder with impingement and degenerative joint disease, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

With respect to the claim for higher rating for a left shoulder disability, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

Post rating, the March 2008 SOC set forth the pertinent criteria for rating the left shoulder disability; the timing and form of this notice suffices, in part, for Dingess/Hartman. Nonetheless, after issuance of above-described notice, and opportunity for the Veteran to respond, the April 2008 Supplemental SOC (SSOC) reflects readjudication of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of September 2006 and October 2007 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for higher rating, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

A.  Higher Rating for Left Shoulder Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The RO granted service connection for frozen left shoulder with impingement and degenerative joint disease, as residual of a shell fragment wound, in a November 2007 rating decision, and assigned an initial 20 percent rating under Diagnostic Code 5010, effective August 3, 2006.

Diagnostic Code 5010 for arthritis, due to trauma, provides that the disability should be rated as degenerative arthritis.  Under Diagnostic 5003, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2011).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I. 

The Board notes that the medical evidence of record confirms that he is right-handed.  As the Veteran is right-handed, his left shoulder disability affects his minor extremity.

Limitation of motion of the minor arm at the shoulder level warrants a 20 percent rating.  A 20 percent rating is warranted for limitation of motion midway between the side and shoulder level.  Where motion is limited to 25 degrees from the side, a 30 percent rating is warranted.  38 C.F.R. § 4.7a, Diagnostic Code 5201.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of the above, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's left shoulder disability is not warranted at any point pertinent to the August 2006 effective date of service connection.

On VA examination in September 2006, the Veteran reported that he sustained a grenade injury in service which affected his left shoulder.  He indicated that after discharge from service, he was employed by the U.S. Postal Service for 37 years, and last worked in January 2006.  He reported experiencing numbness and tingling in his left upper extremity, which he indicated stemmed from the left shoulder.  He did not use any assistive devices for his activities of daily living.  An examination of the left shoulder revealed full active range of motion without pain.  Range of motion was stable with repetitious movement.  The examiner observed that there were numerous scars of the left shoulder.  None of the scars were tender to palpation or adherent to the deeper tissue.  There were smooth in nature and stable, and did not appear to be limited to the Veteran's motion or function in any way.  A diagnosis of numerous scars to the left shoulder girdle region was assigned.

On VA examination in October 2007, the Veteran reported constant, moderate left shoulder pain that interfered with his ability to sleep.  He denied instability, but indicated that he had pain with attempted overhead use. With respect to functional impairment, it was noted that that the Veteran had retired in January 2006, but indicated that his shoulder disability affected his occupation when he was working by limiting the use of his shoulder.  He also reported that activities of daily living such as chores, driving, and sleeping, were affected by the disability.  The Veteran also endorsed severe daily flare-ups of pain.  He did not use an assistive device.  

Range of motion testing revealed abduction to 90 degrees both actively and passively.  Flexion was to 90 degrees actively and passively.  Internal and external rotation were each to 70 degrees.  The examiner noted that range of motion as measured was not additionally limited following repetitive use.  Examination of the left shoulder was positive for impingement sign, Hawkins, and rotator cuff impingement.  It was indicated that supraspinatus strength was diminished at 4 out of 5.  An x-ray revealed degenerative spurring of the acromioclavicular joint as well as metallic fragments across the shoulder.  Diagnoses of frozen shoulder due to shrapnel injury, rotator cuff impingement syndrome, and degenerative joint disease of the left shoulder, were assigned.

VA outpatient treatment records dated in 2007 reflect complaints of left shoulder pain.

A February 2008 private report from Piedmont Orthopaedics reflects that the Veteran complained of left deltoid area pain.  The examiner noted full passive range of motion of the shoulder and elbows of the bilateral upper extremities.  There was no instability, crepitation, or edema appreciated.  There was full strength of all major motor groups, and muscle tone appeared normal.  The acromioclavicular joint was not tender to palpation or provocative testing.  It was noted that the Veteran had numerous well-healed incisions about 2 inches each on the left shoulder, proximal side.  Reflexes were brisk and symmetrical.  An impingement test of the left shoulder demonstrated mild to moderate discomfort with extremes of abduction.  Rotator cuff strength was described as excellent.  An x-ray revealed metallic fragments superimposed about the proximal humerus and shoulder area.  The subacromial space was not narrowed.  There was a large subacromial spur and the acromioclavicular joint showed age-related changes.  An MRI report notes an impression of partial focal tear distally within the supraspinatus muscle tendon as well as metallic artifact.

After MRI results, diagnoses of symptomatic acromioclavicular joint arthritis and symptomatic partial rotator cuff tear were noted.  It was indicated that the Veteran may get surgery.

The above-cited evidence reflects that the Veteran's service-connected left shoulder disability has been manifested by pain and limited motion of the left arm.  However, even with pain, on examination, the Veteran has been able to raise his left arm well above 25 degrees from the side.  The Veteran has described experiencing daily, severe flare-ups of pain.  Even if the Board was to assume that, on occasion, the Veteran may experience additional functional loss of the shoulder in addition to that shown objectively in connection with flare-ups, there simply is no objective showing that during such times, his pain is so disabling as to result in left arm motion limited to 25 degrees from the side, so as to warrant the 30 percent rating under Diagnostic Code 5201.

Alternatively, the Board has also considered the applicability of diagnostic codes providing for assignment of more than a 20 percent rating for the Veteran's left shoulder disability, but finds that no higher rating is assignable.  In this case, there simply is no medical evidence of any ankylosis of the scapulohumeral articulation, or impairment of the humerus, clavicle or scapula.  As such, there is no basis for evaluation of the disability under DCs 5200, 5202, or 5203, respectively.  See 38 C.F.R. § 4.71a.  Also, the disability under consideration is not shown to involve any factor(s) that would warrant rating the disability under any other provision(s) of VA's rating schedule.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has the Veteran's frozen left shoulder with impingement and degenerative joint disease been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the March 2008 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the disability at issue, pursuant to Fenderson (cited above); that an initial rating in excess of 20 percent for frozen left shoulder with impingement and degenerative joint disease is warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Considering the facts of this case in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that June 28, 2008, but no earlier, is the correct effective date for the award of service connection for frozen left shoulder with impingement and degenerative joint disease.

The record reflects that the RO granted service connection for frozen left shoulder with impingement and degenerative joint disease in a November 2007 rating decision.  A 20 percent rating was assigned, effective the August 3, 2006, date of receipt of claim for service connection for a left shoulder disability.

The Board notes, however, that July 2006 correspondence from the RO addressed to the Veteran reflects that he filed a claim for benefits on June 28, 2006; however, the RO was unable to locate the original paperwork submitted.  The RO requested that the Veteran provide a copy of his claim along with any evidence previously submitted.  The record reflects that the Veteran resubmitted his claim for service connection for a left shoulder disability in August 2006.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that June 28, 2006, is the original date of receipt of claim.

However, the Board also finds no basis to assign an effective date earlier than June 28, 2006, for the award of service connection for frozen left shoulder with impingement and degenerative joint disease.  

In his March 2008 substantive appeal, the Veteran expressed his opinion that he is entitled to an effective date of June 18, 1969, because that is when he originally requested service connection for scars of the shoulder, face, neck, and left forearm at that time.

Notwithstanding the Veteran's assertions, the Board finds that a thorough review of the claims file reveals no communication regarding service connection for a left shoulder disability prior to his claim for service connection in June 2006.  The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, however, there simply is no document that might be construed, even in the broadest sense, as a claim for a left shoulder disability prior to June 2006.  

The record reflects that the Veteran was awarded service connection for shrapnel wounds of the face, neck, left shoulder and left forearm in a June 1969 rating decision.  On the Veteran's May 1969 claim for compensation form, the Veteran described the nature of the sicknesses, disease, or injuries for which the claim was made as a "shrapnel wound of the right wrist."  A left shoulder disability was not indicated on the claims form.  The RO granted service connection for shrapnel wounds of the face, neck, and left shoulder and forearm on the basis of records from the Naval Hospital reflecting treatment for such injuries.  The wounds were described as well-healed, and there was no indication of further left shoulder disability outside of scarring.  There is no other document of record reflecting a left shoulder disability outside of scarring prior to June 2006.  

The Board also points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, VA adjudicators are presumed to have properly discharged their official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Hence, in this case, the Veteran's unsupported assertions that he filed earlier claims for service connection for a left shoulder disability are insufficient to rebut the presumption that VA properly handled all claims filed by the Veteran.

While the Board has considered the Veteran's assertions, the record simply contains no statement or communication from the Veteran prior to June 28, 2006, that constitutes a pending claim for service connection for a left shoulder disability.

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor on the question of when the Veteran filed his original claim for service connection for a left shoulder disability, the Board finds that the criteria for an effective date of June 28, 2006, but no earlier, for the award of service connection for frozen left shoulder with impingement and degenerative joint disease, are met.


ORDER

An initial rating in excess of 20 percent for frozen left shoulder with impingement and degenerative joint disease is denied.

An effective date of June 28, 2006, for the award of service connection for frozen left shoulder with impingement and degenerative joint disease is granted.






REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.  

With respect to the claim for higher rating for PTSD, the Board notes that since the Veteran's last VA examination, conducted over 4 years ago in October 2007, the Veteran's has reported experiencing severe symptoms including severe depression, inability to tolerate any stress, and irritability and anger control problems.

As noted by the Veteran's representative in a November 2011 Informal Hearing Presentation, the description of the Veteran's symptoms suggests a worsening of his service-connected PTSD since the October 2007 VA examination.  To ensure that the record reflects the current severity of this disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Columbia VA Medical Center (VAMC) dated only through October 2007. 

The record also reflects that there are outstanding Vet Center records which may be pertinent to the claim on appeal. In this regard, the Veteran submitted a statement indicating that he participated in a treatment group at the Greenville Vet Center, which he began in August 2006. In addition, the Veteran submitted a document indicating completion of the Phase I Group at the Greenville Vet Center in October 2006.   However, no treatment records from this facility were requested or obtained. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Columbia VAMC, and from the Greenville Vet Center, all outstanding pertinent VA treatment records following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record before the examiner is complete the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The RO should also explain how to establish entitlement to a TDIU.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim for higher rating for PTSD should include specific consideration of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), as appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any records of evaluation and/or treatment from the Columbia VAMC (since October 2007) and from the Greenville Vet Center (since August 2006).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a higher rating for PTSD.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b) , as appropriate.  

Otherwise, the RO should adjudicate the claim for increase in light of pertinent evidence and legal authority (to include whether staged rating of the Veteran's PTSD is appropriate, pursuant to Hart (cited above)).

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


